Title: IV-D. Custis Estate Account in Ledger A, August 1759–October 1760
From: Washington, George
To: 



[August 1759–October 1760]




Contra       Cr



1759  
By Cash at Sundry times as pr acct
£1397.14.10


Augt  
By a Sett of Excha: drawn by Jas Corbet on Mesrs James & Robt Berrie Merchs.





   
      
         Glasgow for Sterling—
         £40. 9. 
      
   






   
      
         35 prCt Excha.
         £14. 3.2
      
   






   
      
         Cury
         £54.12.2
      
   

54.12. 2



By a sett of Excha: of my drawing on Messrs Capel and Osgood Hanbury for £99.00.0 Sterlg payable to Messrs Champe & Hunter Virga & dated 10th Septr 1759




By another sett of Excha. drawn by me on the same Merchants payable to R. Washington £50 Sterlg dated 20th Septr 1759.




By 567 Bushels of Oats from the Eastn Shore



Novr 8
By Intt on Francis Foster’s Bond
25. 0. 0



By Benja. Hubbard & Jno. Robinson Esqrs. Bd £350




By 6 Months Intt on Ditto [£]8.15
£358.15. 0


27
By Cash of Mr Jos: Valentine
110. 0. 0


Decr 2
By Ditto recd of Mr [William] Holt for Linnen damag’d by Captn [Thomas] Hooper
15.11. 7 1/2


1760  




Apr 25
By Cash of Colo. Eyres pr Accts for Corn
76.13. 7 1/2



26
By Captn Joseph Moreton’s Bond taken in
300. 0. 0



Intt thereon to the date
16.11. 3



By Interest of Mrs McKenzies Bond one Year
10.16. 0



By Cash of Josh Valentine (being amt of the Sales in Williamsburg after deducting 20/ for cryer
57. 9. 2


28
By Mr B. Pendleton’s Bond & Interest
209.14. 5



By Intt of Mr Claibornes Bond one Year
14. 0. 0



By one Years Interest of Colo. Bassetts Bond
105. 0. 0


May 30
By one Years Interest of William Dandridges do
22. 0. 5



By Balle of the Revd Mr Mossums Acct
0. 2. 6


Oct. 2
By a Sett of Excha. drawn by me on Robt Cary Esqr. & Company in favr of Mr G. Brent for £200 Sterg.



